EXHIBIT 10.2

   

Nielsen Holdings N.V.

85 Broad Street
New York, NY 10004

   

August 14, 2013

   

   

[Sponsor Name(s) and Address(es)]

   

Ladies and Gentlemen:

            

 

            Reference is made to that certain Amended and Restated Shareholders’
Agreement regarding Nielsen Holdings N.V. dated January 31, 2011 as the same was
amended from time to time (the “Shareholders’ Agreement”) by and among entities
affiliated with AlpInvest, Blackstone, Carlyle, Hellman & Friedman, KKR and
Thomas H. Lee Partners, Valcon Acquisition Holding (Luxembourg) S.à r.l.
(“Luxco”), Nielsen Holdings N.V. (Nielsen Holdings or the “Company”), Valcon
Acquisition B.V. and The Nielsen Company B.V ([•] and the Company, together, the
“Parties”).  Terms defined in the Shareholders Agreement shall be used herein
with such meanings as defined therein.

   

 

   

The Company and [•], for good and valuable consideration, hereby agree as
follows:

   

 

1.

Nielsen Holdings Board Seat.  [•] shall be entitled, to the extent that it or a
group of Affiliated Investors of which it is a member holds, directly or
indirectly, at least 3% of the Voting Interest of Nielsen Holdings, to nominate
one director to the Nielsen Holdings Board.  The Company shall exercise all
rights and powers vested in it to procure, so far as it is able to do so, that a
resolution be tabled at each annual general meeting of the Company, recommending
the appointment of the relevant individual nominated in accordance herewith and
that such resolutions are duly passed.

   

   

2.

TNC and TNC Supervisory Board.  The Parties shall cause such individuals to be
appointed, removed and suspended from time to time as members of the  TNC
Supervisory Board as the Nielsen Holdings Board may decide.

   

   

3.

Confidentiality.

   

   

   

   

(a)

[•] acknowledges that the Company is a publicly listed company and as such is
bound by various laws as regards the provision of information including the
rules and regulations of the SEC and the NYSE as well as applicable Dutch laws.
 The Company has also adopted the Insider Trading Policy.  Each Investor
covenants that its Representatives and its Affiliated Funds will at all times
comply with such laws, rules and regulations and Nielsen Holdings' Insider
Trading Policy. The Parties agree that any amendments to the Nielsen Holdings'
Insider Trading Policy shall remain consistent with the terms of, and not be
adverse to the rights of [•] promulgated under, this Agreement.

   

   

   

   

   

   

(b)

Subject to the foregoing, [•] is entitled to the same Confidential Information
(as defined below) as provided to its director nominee who is its or its
Affiliates' Representative in the context of this Agreement, subject to the
maintenance of adequate procedures to prevent such information from being used
in connection with the purchase or sale of securities of the entities in the
Group in violation of applicable law, unless (and, in such case to the extent)
the provision of such Information or Confidential Information has been
specifically restricted by the Nielsen Holdings Board.

 

 

 2 





--------------------------------------------------------------------------------

   

 

   

   

   

   

   

(c)

[•] agrees to hold in strict confidence all Information furnished to it and the
terms of this Agreement (collectively, "Confidential Information"). Subject to
applicable law and Nielsen Holdings' Insider Trading Policy, [•] may disclose
any Confidential Information to (x) any of its Representatives and (y) any
member of the Group or its directors, management or advisers (collectively,
"Authorized Recipients"). Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure by an Investor, (ii) is or becomes
available to an Investor or any of its Authorized Recipients on a
non-confidential basis from a third party source (other than any other Investor
or its Representatives or any Person described in clause (y) above), which
source, to the best knowledge of such Investor (after reasonable inquiry), is
not bound by a duty of confidentiality to any Investor or its Representatives or
any Person described in clause (y) above in respect of such Confidential
Information or (iii) is independently developed by an Investor.  If [•] or any
of its Authorized Recipients is required by law or regulation or any legal or
judicial process to disclose any Confidential Information, or disclosure of
Confidential Information is requested by any governmental authority having
authority over [•], [•] shall promptly notify the Company and the other
Investors of such requirement so that the Company may at its own expense oppose
such requirement or seek a protective order and request confidential treatment
thereof. If [•] or such Authorized Recipient is nonetheless required, or such a
request nonetheless remains outstanding, to disclose any such Confidential
Information, [•] or Authorized Recipient may disclose such portion of such
Confidential Information without liability hereunder.

   

   

   

   

   

   

(d)

The Parties are aware that, as long as Nielsen Holdings shall have shareholders
other than Luxco and/or any other entity which is directly or indirectly a
Wholly-Owned Subsidiary of Luxco ("Minority Shareholders"), any material
non-public information provided by Nielsen Holdings or any of its subsidiaries
to Luxco or any Affiliate or direct or indirect shareholder of Luxco may also
need to be provided to those Minority Shareholders. The Parties shall seek to
minimize such provision of non-public information to persons other than Nielsen
Holdings Directors and shall take appropriate measures and agree to appropriate
arrangements to ensure that the provision of non-public information to Nielsen
Holdings Directors and the use of such information by Nielsen Holdings Directors
shall not result in any requirement to provide such information also to any
other Person, including any Minority Shareholders. The Nielsen Holdings Board
Regulations shall allow, to the maximum extent permitted by applicable law, the
Nielsen Holdings Directors to share non-public information received by them with
other Representatives of the Investor on whose nomination they have been
appointed.

   

   

   

   

   

   

(e)

No public announcement or press release concerning the business of the Group or
this Agreement or any of its provisions shall be made by any Party (or any
Affiliate thereof), without the prior consent of the Nielsen Holdings Board,
which may also be given in general terms with respect to categories of
announcements. This provision shall not prohibit any public announcement or
press release required to be made by any applicable laws or regulations,
provided that such Party (or such Affiliate) that is making such announcement
shall, to the extent practicable, consult with the other Parties concerning the
timing and content of such announcement before such announcement is made and
shall give a copy thereof to the other Parties at the same time as, or as soon
as reasonably practicable after, the making of such announcement.

   

   

   

   

4.

Fees. No non-employee director on the Nielsen Holdings Board shall receive any
director's or Board fee unless and to the extent the Nielsen Holdings Board
determines otherwise, in which case any such fees shall be within the framework
of the directors' compensation policy approved from time to time by the
shareholders of Nielsen Holdings.

   

   

   

Each such person shall be entitled to reimbursement of all out-of-pocket travel
and related expenses incurred by such representative in the performance of his
duties as a director of one or more members of the Group, including without
limitation in connection with attendance at board and committee meetings by such
representative.

   

   

5.

Applicable Law. This Agreement shall be governed by and shall be construed in
accordance with the laws of the State of New York, except to the extent that the
matter in question is mandatorily required to be governed by Luxembourg law or
Dutch law, in which case it will be governed by the applicable provisions of
such law.

   

   

 

 

 3 





--------------------------------------------------------------------------------

   

 

6.

Disputes. All actions arising out of or relating to this Agreement shall be
heard and determined exclusively in any New York state or federal court sitting
in the Borough of Manhattan of The City of New York (other than with respect to
an appeal from such courts to a higher court outside of the State of New York).
The Parties hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any Party hereto and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.

   

   

7.

Assignment. Except as permitted in this Agreement, the rights and obligations
under this Agreement may not be Transferred by any Party hereto, in whole or in
part, to any Third Party, and any purported Transfer without such consent shall
be void and unenforceable.  The rights and obligations hereunder are personal to
[•] and may not be assigned to any Person except with the prior approval of the
Nielsen Holdings Board, provided that [•] shall be permitted to assign any such
right to one or more of its Affiliates.

   

   

8.

Specific Performance.  Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach of the provisions of this
Agreement. In the event of a breach of this Agreement by a Party which breach
threatens irreparable harm to any other Party, such non-breaching Party may seek
specific enforcement or injunctive relief from any court of competent
jurisdiction, which remedies shall not limit, but shall be in addition to, all
other remedies that the non-breaching Parties may have at law or in equity.

   

   

9.

Third Parties.  This Agreement does not create any rights, claims or benefits
inuring to any Person that is not a Party hereto nor create or establish any
third party beneficiary hereto.

   

   

10.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective heirs, successors and permitted assigns.

   

   

11.

Severability. Should any provision of this Agreement be invalid or
unenforceable, in whole or in part, or should any provision later become invalid
or unenforceable, this shall not affect the validity of the remaining provisions
of this Agreement which shall not be affected and shall remain in full force and
effect.

   

   

12.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Any counterpart or other signature hereupon
delivered by facsimile shall be deemed for all purposes as constituting good and
valid execution and delivery of this Agreement by such Party.

   

   

 

 

 4 







--------------------------------------------------------------------------------

   

If the above correctly reflects our understanding with respect to the foregoing
matters, please so confirm by signing the enclosed copy of this letter.

   

 

   

Sincerely,

   

   

   

NIELSEN HOLDINGS N.V.

   

   

   

   

By: 

   

   

   

   

Name:

   

   

Title:

   

   

 

Acknowledged and Agreed to by:



   



[SPONSOR]

   

   

   

By: 

   

   

   

   

Name:

   

   

Title:

   

   

   

   

   

       

 

   



--------------------------------------------------------------------------------